COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Sheri Bernstein

Appellate case number:   01-14-00821-CV

Trial court case number: 2014-30979

Trial court:             311th District Court of Harris County

        The Motion for Extension of Time to File Response to Relator’s Motion for Emergency
Relief filed by the Amicus Attorney, Steve A. Bavousett, is GRANTED. The responses of Real
Parties in Interest (including Mark Bernstein) are due October 24, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 9, 2014